DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 04/12/2021 regarding application 14/924,183. In Applicant’s amendment:
Claims 1 and 9 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 04/12/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3 		Applicant’s arguments, see pages 9-28, filed on 04/12/2021, with respect to the 35 U.S.C. § 101 rejection of Claims 1-20 have been fully considered and is not persuasive. 
The 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Response to 35 U.S.C. § 101 Arguments
4.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-28, dated 04/12/2021).
Argument #1:
(A).	Applicant argues that the claims do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-13 dated 04/12/2021). Examiner respectfully disagrees.
Examiner responds and maintains their previous non-final office action remarks by stating that these limitations (as identified under the 35 U.S.C. 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as Certain Methods of Organizing Human Activities” which include (1) commercial interactions (such as marketing and/or sales activities or behaviors and/or business relations). 
Additionally and/or alternatively, under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” concepts that can be performed in the human mind (2) (such as evaluation(s) and/or judgment(s) and/or observation(s)).
That is, other than reciting software and/or hardware elements of (e.g., “data input module”, “input terminals”, “enterprise system”, “communication interface”, “memory device” and a “processor”), nothing in the claims limitations precludes the steps from being performed as “Certain Methods of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., such as a “processor”, “general purpose computer”, “communication interface”, “memory device”) as corroborated via Applicant’s Specification ¶ [00111-00112] & ¶ [00115] for example, does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-8 and 10-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations are further directed to additional abstract ideas categorized in the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings, as described in Claims 1 and 9. 
Accordingly, the claims recite an abstract idea.
Argument #2
(B).	Applicant argues that the present amended claims, recites feedback associated with the marketing event in order to value and evaluate the event marketing and thus constitutes not an abstract idea (see Applicant Remarks, Pages 13-15, dated 04/12/2021). Examiner respectfully disagrees.
	Applicant amended Independent Claims 1 and 9 by stating that the value created for the business providing feedback on the event marketing. In response, the step of “the communication interface outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential by the event, and the value created for the business providing feedback on the event marketing” is still a certain method of organizing human activity reflective of a commercial interaction in the form of marketing or sales activities or as providing user feedback from the on-site personal intercept surveys based on the marketing event that occurred. A user can provide attendee feedback of the marketing event that resulted in order to take the preliminary event data and provide it to the next subsequent or next iterative marketing event that occurs.
Moreover, since MPEP § 2106.04(a)(2)III states that a mental process that can be performed using pen and paper is an abstract idea, it would logically follow that the admitted implementation of the limitation “the communication interface outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential by the event, and the value created for the business providing feedback on the event marketing” would also fall into such abstract idea. 
Importantly MPEP § 2106.04(a)(2)III does not relegate the mental process to only pen and paper but broadly refers to physical aids. This is similar to MPEP § 2106.04(a)(2) II which analogously admits that certain activities between a person and computer fall within "Certain Methods of Organizing Human Activity" grouping. This corresponds to prior guidance at “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) Note at Advanced Module Slide 17” and FAQ1 of “Frequently Asked Questions (FAQs) on 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)” p.11, F-5.
Accordingly, even as currently amended, there is a preponderance of evidence for the claims still reciting, or at least describing or setting forth the abstract exception. 
Argument #3
(C).	Applicant argues that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations” and also recites rules with specific characteristics to solve a technical problem of providing a system to “improve efficiency for measuring an impact of the event, and the value created for the business providing feedback on the event marketing (see Applicant Remarks, Pages 14-18, dated 04/12/2021). Examiner respectfully disagrees.
Examiner first notes that the claims as currently constructed do not (1) recite any tool” as mere instructions to apply the recited judicial exceptions (e.g., see Applicant’s Specification ¶ [0059] representative of a “scoring tool”) & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields.
Moreover, Examiner finds that the alleged improvement of “efficiency for measuring an impact of the marketing even, and the value created for the business providing feedback on the event marketing” (see Applicant Remarks, Page 17, dated 04/12/2021) is not an improvement of the functioning of the computer itself, but instead a mere organization or manipulation of data, with the utilization of the computer merely generically presenting of the overall event data which includes the plurality of scores used to derive the overall event data and the business value derived which represents the revenue potential generated in a dependent or hierarchic fashion, reminiscent to the ineligible “Cyberfone Systems v. CNN Interactive Group”, but not “impos[ing]  a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly” (see “Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015 2015 BL 219054 793 F.3d 1306” hereinafter “Versata” at page 1702 ¶2-¶3: further citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also see “Versata” page 1703: “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” further citing “Benson” and “CyberSource, 654 F.3d at 1373”. A similar view was previously iterated in “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3: “[…], simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility (emphasis added). See Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24. […], noting that because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions […]. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an “inventive concept” that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace.” Even assuming arguendo the Original Specification, an improvement to the computer itself or its underlining computer technology, Examiner submits that the claims still need to recite such benefit (see “Versata” page 1701 last ¶ to 1702 first ¶ where the Court found that: its claims recite “a specific approach to determining the price of a product on a computer, using hierarchies so as to enable the desired benefit for the computing environment: fewer software tables and searches, leading to improvements in computer performance and ease of maintenance.” […]. However, all of the parties - including 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Versata 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
- recognize that these supposed benefits are not recited in the claims at issue. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
[…] Examination of the claims - as a whole and in terms of each claim's limitations - reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to price determination and merely use a computer to improve the performance of that determination - not the performance of a computer).
Thirdly, “claiming the improved speed or efficiency inherent with applying the abstract on a computer” does not provide an inventive concept (see MPEP § 2106.05 (f)) -> Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Also from MPEP § 2106.05 (a), “the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where the purported improvements comes solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality” (emphasis added).  See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).
Fourth, Applicant continues to argue that the event marketing measurement improves efficiency for measuring an impact of the event as shown in the preambles of Independent Claims 1 and 9. Examiner respectfully disagrees.
Applicant’s arguments rely on language solely recited in preamble recitations in Independent Claims 1 and 9. When reading the preamble in the context of the entire claim, the performing event marketing measurement to improve efficiency of measuring an impact of the event” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations (emphasis added). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Also Applicant tries to emphasize that the present claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind. Examiner respectfully disagrees.
In response, Examiner notes from the October 2019 Update: Subject Matter Eligibility 35 U.S.C. 101 Guidance shown on page 8, “claims can recite a mental process even if they are claimed as being performed on a computer” (emphasis added). “The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Examiner has considered Applicant’s specification and reviewed it in light of the claims and found that the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. These claims as constructed are described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (see Applicant’s Specification ¶ [00115]), 2) in a computer environment (see Applicant’s Specification ¶ [00113]), or 3) is merely using a computer as a tool to perform the concept (see Applicant’s Specification ¶ [0059]).
Argument #4
(D).	Applicant argues that the present claims are analogous to the McRO case and thus are not directed to a judicial exception of an abstract idea (see Applicant Remarks, Pages 17-18, dated 04/12/2021). Examiner respectfully disagrees.
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since, “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” (“Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306, hereinafter “Versata” noting p.1703 citing “Benson” & “CyberSource, 654 F.3d at 1373”).
Courts have also made the distinction between an entrepreneurial objective or solution instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow business method algorithms which could arguendo be construed as rules, to analyze the event marketing data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
To be clear the legal findings of “McRO”, are irreconcilably different than the ones of the current case. For once “McRO”, relied upon by Applicant above, deliberately improved 3D-lip synchronization in computer animation by automatically setting a keyframe at correct point to depict more realistic speech, fine tuning and further generate transition parameters and apply such transition parameters to create a final morph weight set (McRO p.1096 ¶1 and p.1102 ¶1). 
Indeed, “McRO’s” rules were not merely specific or particular, as argued here at Applicant Remarks Page 17, but they clearly and deliberately “defined output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence” that “adjust for the fact that a phoneme may look different when spoken depending on the phonemes preceding and/or following it” varying by character as, for example, “a swamp monster will use different rules than a tight-lipped cat” (“McRO” p. 1098 ¶2-¶4).
In this instant case, far from “McRO’s” three dimensional technological improvement of McRO” at its p.1095-1096, 1098-1099, p.1101 ¶2, p.1102 ¶1 recognized by the Federal Circuit in “Fairwarning” at p.1296 ¶4). 
Applicant merely argues that the claims allow, the computer to perform the task(s) of “improve efficiency for measuring an impact of the event, and the value created for the business providing feedback on the event marketing” (see Applicant Remarks, Page 17, dated 04/12/2021), which do not purport anything remotely comparable to a meaningful technological improvement in “McRO” supra.
Examiner furthermore notes as demonstrated via Applicant’s Specification ¶ [0039]: “Personal observations of event staff captured via online or paper-based survey may be used to augment the quantitative measurements and may provide value in interpreting the results of attendee or visitor surveys and to enable optimization of performance in future or subsequent events.” This signifies that this step can be interpreted as a mental process via personal observations criteria under the “Mental Processes” category. The purported “performance improvement” as claimed by the Applicant is not improving the technical functionality or technical operation of the underlying enterprise system, but Examiner interprets that the contested “performance improvement” here as claimed, is an improvement in the business process itself, as an entrepreneurial objective or entrepreneurial outcome for the marketing event being analyzed which outputs a business value including potential revenue generated for the event, and thus is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
Thus, Examiner maintains that Claims 1-20 are still patent ineligible under step 2a prong one under 35 U.S.C. § 101.
Argument #5
Applicant argues that the claims recite additional elements that integrate the judicial exception into a practical application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 19-22, dated 04/12/2021). Examiner respectfully disagrees.
Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to collection, analysis and display as well as providing feedback to the user regarding the marketing event that occurs], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools (e.g., “scoring tool”) to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (e.g., “scoring tool”) (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶). Applicant asserts that there is no system for streamlining the measurement of event impact, creating benchmarks for event metrics or providing flexible metrics that allow for a comparison across different events. Even assuming arguendo, Examiner submits that the question of novelty and non-obviousness evidence (application of prior art) is not relevant to the question of determining whether the claims as constructed contain an inventive concept. For corroboration, Examiner cites the case of (Two-Way Media v. Comcast, (Fed. Cir. 2017)) and the District Court from this case concluded that “the proffered materials are irrelevant to the § 101 motion for judgment on the pleadings. None of the proffered materials addresses a § 101 challenge to claims of the asserted patents. The novelty and non-obviousness of the claims under §§ 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under § 101. . . . Because the proffered materials are irrelevant to the instant§ 101 issue, I have not considered them.”  The appeal to Federal Circuit Court affirmed the District Court’s ruling that “eligibility and novelty are separate inquiries.” 
The claims of Applicant’s claimed limitation recite mere instructions to apply judicial exceptions (see MPEP § 2106.05 (f)) which include: (1) the use of software to tailor information and provide it to the user on a generic computer, (2) invoking computers or other machinery merely as a tool to perform tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings) and (3) monitoring marketing event activation data that is executed on a general-purpose computer where the increased efficiency in the process comes solely from the capabilities of a general-purpose computer, which therefore does not constitute either an integration into a practical application nor does it provide significantly more than the judicial exception. 
Additionally and/or alternatively, the claims of Applicant’s claimed limitation recite a limited field of use and technological environment (see MPEP § 2106.05 (h)) which include: (1) limiting the abstract idea of monitoring marketing activation data relates to activities that are executed in a computer environment, (2) language specific that the process steps of information received on-site at the event to capture the visitors’ real-time input on at least a portion of the event which were used or entered in input terminals, because limiting the use of the process to these technological environments did not provide meaningful limits on the claims and (3) limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to marketing event activation pertaining to deriving the elements consisting of the following an business value representative of potential revenue for the business, enterprise or organization, total event score, net promoter score (NPS) and experience score of the marketing and/or sales event being analyzed for the business, enterprise or organization in question. This therefore does not constitute either an integration into a practical application nor does it provide significantly more than the judicial exception. 
Argument #6:
Applicant compares the current claimed elements of Applicant’s claimed limitations to the Diamond v. Diehr case to assert that they are analogous and are patent eligible under step 2a prong two in order to provide that the recited judicial exceptions are integrated into a practical application (see Applicant Remarks, Pages 20-22 dated 04/12/2021). Examiner respectfully disagrees with this assertion.
Examiner does acknowledge the Federal Register / Vol. 79, No. 241 page 74624 2nd column 1th bullet point, indicating that “improvement(s) to another technology or technical field may be enough to qualify, as significantly more when recited in a claim with a judicial exception”, Examiner does not find any reference for such improvement(s) applying to improving the efficiency for measuring an impact of the event as argued by Applicant. Examiner believes that / technological field and the Applicant contended rules in a process specifically designed to a technological result in a conventional industry practice is important because in Federal Register / Vol. 79, No. 241 page 74624, such exemplary limitation were drawn from footnote # 34 corresponding to Alice Corp., 134 S. Ct. at 2359, that further cited Diehr, 450 U.S. at 177–78 with respect to “a mathematical formula applied in a specific rubber molding process” to improve the transformation of the uncured synthetic rubber, into the cured rubber, by deliberately applying specific levels of activation energy, pressure, temperatures, and timing (see Diamond, Commissioner of Patents and Trademarks v. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Diehr 209 USPQ 1, No. 79-1112, 450 US 175 page 5 with respect to Claim 1, and also page 7 ¶2), and not drawn for mere considerations of “deriving multiple scores, deriving a value, enabling performance improvement decisions and providing a value of revenue potential by the event” regarding performing event marketing measurement to improve efficiency of measuring an impact of the event as argued and/or claimed.
Even assuming arguendo just for the sake of the argument that, the yet to proven unconventionality would somehow rise to the rank of novelty, 
Examiner submits that even such novelty would still not cure the deficiencies of the claims under 35 USC 101, since in Diamond v. Diehr, 450 US 175, 190 (1981), 209 USPQ 1 page 9 last ¶ 
-> “The question therefore of whether a particular invention is novel is wholly apart from whether the invention falls into a category of statutory subject matter”.
Examiner believes Applicant is trying to assert that by incorporating “input terminals” or “I/O terminal” that the underlying functionality is technically improved and therefore provides repetitive feedback for subsequent events in order to claim that the performance has improved over time. In response, Applicant has not clarified or explained technically (1) how the input terminal is accessed from a remote network or remote server from the enterprise system at hand, (2) how the specific technical operation is improved by the use of a “digital computer” through the specific scoring tool that is utilized and/or implemented, (3) and whether or not the enterprise system allows for intervention or stopping functionality within the process in order to perform the required tasks such as 3.1) “deriving, using a processor of the enterprise system, the opportunity score, the brand score, the relationship impact score, and the experience score from the stored information associated with the event, the metrics being combined to determine an overall event score based on the average of the opportunity score, the brand score, the relationship impact score, and the experience score and a weighted event score that weights the opportunity score, the brand score, the relationship impact score, and the experience score in combining the scores”, 3.2) “calculating, via the processor, a net promoter score based on a percentage of promoters and a percentage of detractors to enable performance improvement decisions for subsequent events”; 3.3) “wherein the opportunity score, the brand score and the relationship impact score are combined to derive a business value delivered by the event and the experience score enables performance improvement decisions for subsequent events” and 3.4) “outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential created by the event, and the value created for the business providing feedback on the event marketing” and 4) how the enterprise system provides for repetitive feedback and whether or not the computations are automatically performed per each subsequent marketing activation event analyzed for the business, organization or enterprise in question rather than manually performed as the claims are currently constructed reflective of the ‘Certain Methods of Organizing Human Activities and/or Mental Process Groupings as already explained in step 2a prong one.
The Diamond v. Diehr case recited “repetitively comparing in the computer at frequently intervals during the cure each said calculation of the total required cure time calculated with the Arrenhenius equation and said elapsed time, and opening the rubber-molding press automatically when a said comparison indicates completion of curing.” The invention in Diehr used a “thermocouple” to record constant temperature measures inside the rubber mold – something “the industry had not been able to obtain.” By utilizing the thermocouple, the temperature measures were then fed into a computer, which repeatedly calculated the remaining cure time by using the mathematical equation. These additional steps, “transformed the process into an inventive application of the formula.” Mayo, supra, at _, 132 S. Ct. at 1299. In other words, the claims in Diehr were patent eligible because they improved an existing technological process and rather than providing an improvement in the business process itself, as an entrepreneurial objective or entrepreneurial outcome for the marketing event being analyzed which outputs a business value including potential revenue generated for the event, which is thus is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
not analogous. Diamond v. Diehr was based on controlling the executing of a physical process in a manufacturing environment pertaining to the improvement of the operation of a rubber-molding process machine for precision molded compounds with the aid of a digital computer. The invention solved this problem by using embedded thermocouples to constantly check the temperature, and then feeding the measured values into a computer. The computer then used the Arrhenius equation to calculate when sufficient energy had been absorbed so that the molding machine should open the press. This provided 1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)), 2) applying the judicial exception with, or by use of, a particular machine (see e.g., “a rubber molding press”) (see MPEP § 2106.05 (b)) and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05 (e)). Therefore, the Diamond v. Diehr case was at least patent eligible under step 2a prong two.
In contrast to the Diamond v. Diehr case, the claims of the Applicant’s claimed invention include the following seven steps: (1)“receiving, at a data input module, information about an event from visitors of the event, the information received on-site at the event to capture the visitors’ real-time input on at least a portion of the event, at least a portion of the information being response to questions posited to the visitors with the visitors’ input being recorded via input terminals, wherein the posited questions are categorized by a plurality of metrics including: an opportunity score that measures the potential of sales opportunities generated to the visitors, a brand score that measures the impact of the event on visitor brand reception, a relationship impact score that measures the relationship of the visitor to the brand as a result of the event, and an experience score that measures the quality of the experience based on exposure and interaction with the visitor at the event, the questions being selected to be presented to the visitors based on a scoring tool designed to score the event based on the plurality of metrics”; (2) wherein an enterprise system including: “receiving, via a communication interface of an enterprise system, the information from the data input module”; (3) “storing, via a memory device of the enterprise system, the information received by the communication interface”; (4) “deriving, using a processor of the enterprise system, the opportunity score, the brand score, the relationship impact score, and the experience score from the stored information associated with the event, the metrics being combined to determine an overall event score based on the average of the opportunity score, the brand score, the relationship impact score, and the experience score and a weighted event score that weights the opportunity score, the brand score, the relationship impact score, and the experience score in combining the scores”; (5) “calculating, via the processor, a net promoter score based on a percentage of promoters and a percentage of detractors to enable performance improvement decisions for subsequent events”; (6) “wherein the opportunity score, the brand score and the relationship impact score are combined to derive a business value delivered by the event and the experience score enables performance improvement decisions for subsequent events” and (7) “outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential created by the event, and the value created for the business providing feedback on the event marketing”. 
These steps as non-analogous to the Diamond v. Diehr case do not (1) provide an improvement of the technical functionality or technical operation of the underlying enterprise system, (2) does not explain how the elements of the claimed invention enable for an intervention or stopping element, (3) also the claims do not specifically recite repetitive feedback for subsequent events in order to assert that the performance has improved over time (4) whether or not the computations are automatically performed per each subsequent marketing activation event analyzed for the business, organization or enterprise in question rather than manually performed as the claims are currently constructed reflective of the ‘Certain Methods of Organizing Human Activities and/or Mental Process Groupings as already explained in step 2a prong one. 
Therefore, Examiner maintains that Applicant’s claims as currently constructed are still ineligible under step 2a prong two.
Argument #7:
Applicant argues that the claims recite additional elements that are significantly more than the recited judicial exceptions under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 23-24, dated 04/12/2021). Examiner respectfully disagrees.
In response, Examiner has provided evidence per MPEP § 2106.05(d) on (1) Applicant’s Original Spec, (2) MPEP § 2106.05(d) ii court cases regarding WURC functionalities and (3) US PG Publication and/or US Patent Documents regarding activity that is widely use in the marketing industry, (e.g., such as the usage and computation of a Net Promoter Score (NPS)).
First, from Applicant’s Original Specification denoting “generic and conventional hardware and/or software components”, see the following:
	-> Applicant’s Original Specification ¶ [00111-00112] & ¶ [00115].
Secondly, as evidence per MPEP § 2106.05(d) court cases, see the following:
Receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Performing repetitive calculations, in light of MPEP 2106.05 (d) ii citing among others: “Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 Fed 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claim is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”) Gathering statistics, in light of MPEP 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner cites and references US PG Publication (US 2008/0183552 A1) to O’Hagan as well as US PG Publication (US 2014/0236858 A1) to Abel as well as US Patent # (US 10,127,574 B2) to Brown. See the following in the O’Hagan, Abel and Brown, Pettit references:
-> see ¶ [0054] of O’Hagan reference: “The inventor points out that the computer is not required to implement the invention (it could be done by hand or by any other suitable method if desired) but merely offers one particularly useful embodiment.”
-> see Claim 37 of O’Hagan reference: “Wherein the initial set of evaluation parameters are provided by using well known industrial information concerning an industry the subject of the report.”
-> see ¶ [0112] of Abel reference denoting the Net Promoter Score in the marketing industry:  “The score determination logic 183 and 216 include mathematical formulas, routines and logic. The processor, applying this logic, is operable to receive data derived from contributing users and TABLE C NPS = P − D where P: the percentage of users who are Promoters D: the percentage of users who are Detractors Promoter.”
-> see Col. 7, Lns. 20-36 of (US Patent # 10,127,574 B2) to Brown reference: “Net promoter score (NPS)=basically divides customer into three groups, first—the “promoters” who are highly satisfied and loyal customers who encourage others to do business with a particular company, second the “passives” who are basically satisfied customers, but can be easily convinced to move to the competition, and third the “detractors” who are unhappy customers that will take their business elsewhere at the first opportunity. The NPS equals the “promoters” minus the “detractors” in percentages.”
-> (US Patent # 8,725,773 B2) of Pettit reference in Col. 2, Lns. 53-59: Net Promoter Score: “The scores received from a target audience of survey participants in response to the recommendation question may then be transformed into a grouped score that is computed as the percentage of responses falling into the upper range of the scale (e.g., Promoter responses) and then subtracting the percentage of responses falling into a lower range of the scale (e.g., Detractor responses).”
Argument #8:
Applicant argues that the claims are not directed to WURC and are therefore patent-eligible under Step 2B of the Alice v. Mayo test and cites Amdocs case to substantiate their remarks. Examiner respectfully disagrees (see Applicant Remarks, Pages 24-25, dated 04/12/2021).
Finally, just as how enhancing data in “Amdocs II” constituted an unconventional technological solution, notwithstanding the generic components used to achieve the enhancing, Applicant believes that the specific processes and technological elements of the claims represent an unconventional technological solution, notwithstanding the generic components used to achieve them, necessarily requiring that these generic components operate in an unconventional manner to achieve an improvement in computer functionality, because, as in “Amdocs II”, the claimed processes and technological elements necessarily require that these generic components operate in an unconventional manner to achieve an improvement in computer functionality.
Examiner reveals that the Federal Circuit also approved in “Amdocs II” the narrower District Court’s: 
“enhance” to narrowly include “apply a number of field enhancements in a distributed fashion”, “close to the source of network information requirements”, and 
- claim construction of the term “completing” to narrowly mean “enhance a record until all required fields have been populated” (“Amdocs (Israel) Ltd. v. Openet Telecom, Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1180, November 1, 2016, 2016 BL 363621, 841 F.3d 1288, 120 USPQ2d 1527”, hereinafter “Amdocs II”  noting p. 1530). 
Here, as in a many other cases, there is no “means for” language being invoked, nor are there any claimed elements evaluated under a special construction as in “Amdocs II” above. Accordingly “the § 101 inquiry must focus on the language of the Asserted Claims themselves” (“Synopsys, Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138”, hereinafter “Synopsys” further citing “Accenture Global Servs., GmbH 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
F.3d 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 1336, 1345 [108 USPQ2d 1173] (Fed. Cir. 2013): admonishing that “the important inquiry for a § 101 analysis is to look to the claim”, and further citing “Content Extraction & Transmission LLC 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v.
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Wells Fargo Bank, Nat’l Ass’n, 776 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
F.3d 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
1343, 1346 [113 USPQ2d 1354] (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas.”, cert. denied, 136 S. Ct. 119, 193 L. Ed. 2d 208 (2015)). Also see “MPEP 2103 I.C: The claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of the claim before determining if the claim complies with each statutory requirement for patentability”. [Simply said] “[T]he name of the game is the claim” - MPEP 2103 I.C citing “In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998”). Examiner reincorporates their remarks shown under the “Argument 2” explanation which explains their reasons why the claims do not improve the efficiency for measuring an impact of the event.
Argument #9:
Applicant then cites the Bascom case to substantiate their remarks that the present claims do not preempt the use of the abstract idea on generic computer components performing conventional activities (see Applicant Remarks, Page 25-26, dated 04/12/2021). Examiner respectfully disagrees.
Bascom” was evaluated by the Federal Circuit, as an improvement, adequate to its time (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341”, hereinafter “Bascom” p. 1237 ¶1), the current claims should also be scrutinized according to their own timeline, keeping in mind that at least a decade and a half has passed from  “Bascom’s” 1997 filling. This is particularly relevant because given that “Alappat” is now superseded by “Bilski” & “Alice”, the simply appending of generic computer functionality “to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Furthermore, because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here” [included “social networking”] “would rely, at some level, on basic computer functions […]. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an inventive concept that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace (see “CLS Bank International v. Alice Corporation Pty. 106 USPQ2d 1696 717 F3d 1269” page 1707 ¶2-¶3 citing precedential “Bancorp, 687 F.3d at 1278; Dealertrack, Inc. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
v
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
. Huber, 674 F.3d 1315, 1333 [101 USPQ2d 1325] (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323-24), and again reasserted by the Federal Circuit at “Elec. Power Grp” at page 1743 ¶2-¶3: “We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea” further citing “buySAFE, 765 F.3d at 1353, 1355”, “Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016)”; “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 [115 USPQ2d 1636] (Fed. Cir. 2015)”; “Internet Patents, 790 F.3d at 1348-49”; and “Content Extraction, 776 F.3d at 1347-48”, and also reasserted in “Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015 2015 BL 219054 793 F.3d 1306” hereinafter “Versata” “impos[ing]  a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly” [“Versata” at p.1702 ¶2-¶3 further citing SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 [94 USPQ2d 1607] (Fed Cir. 2010) and Bancorp, 687 F.3d at 1277-78”. Also see OIP Techs., Inc. v. Amazon.com, Inc. 115 USPQ2d 1090, U.S. Court of Appeals, Federal Circuit, No. 2012-1696, Decided June 11, 2015, 2015 BL 184074, 788 F.3d 1359”, page 1093 mid-¶2 citing “Alice”]. Furthermore, “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” (“Versata” p.1703: further citing “Benson” and “CyberSource, 654 F.3d at 1373”).
Returning now to the elderly “Bascom”, Examiner reveals that what made it eligible was its capability, at the time of the invention, to go beyond mere reliance on specific processes [as argued here at Applicant Remarks Page 25, dated 04/12/2021], by clearly and deliberately installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, such design providing the benefits of both filtering on a local computer and the filtering on the ISP server (“Bascom Glob. Internet Servs. v. AT&T Mobility, LLC, U.S. Court of Appeals Federal Circuit, No. 2015-1763, June 27, 2016, 2016 BL 204401, 827 F.3d 1341” hereinafter “Bascom”, p.1242 ¶5) which was ultimately found by the Federal Circuit as a “software-based invention that improved performance of the computer system itself  (“Bascom” p.1243 last ¶).
Secondly, Examiner submits that the “Supreme Court” has described the concern driving the judicial exceptions as “preemption” (see Applicant Remarks, Pages 25-26, dated 04/12/2021), the Courts do not use preemption as a stand-alone test for eligibility. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications, the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions. Examiner also submits that the Federal Circuit has followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility. Examiner instead submits that questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo”, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […]. However, Examiner submits that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. Even arguing that there are other ways to practice not to preempt an abstract idea, does not make the claim “less abstract” and eligible (see OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 second to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) and Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (see The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). 
Argument #10:
Applicant then cites the Enfish case to substantiate their remarks that the present claims contain significantly more than the judicial exception under step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 27-28, dated 04/12/2021). Examiner respectfully disagrees.
Turning now to “Enfish”, also relied upon by Applicant at Remarks 04/12/2021 pages 27-28, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently 
Based on all these, Examiner finds that Claims 1-20 are directed to an abstract idea such as “Certain Methods of Organizing Human Activities” Grouping and/or “Mental Processes” Grouping (under step 2a prong one), the claims are not integrated into a practical application (under step 2a prong two) and the claims do not recite additional elements that amount to significantly more than the judicial exception (under step 2B). 
Accordingly, the 35 U.S.C. § 101 rejection of Claims 1-20 is sustained.

Claim Rejections - 35 USC § 101
5.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

6.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely “system” or “apparatus” (Claims 1-8) and a “method” or “process” (Claims 9-20).
Step 2A Prong One: Independent Claims 1 and 9 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
		“receiving, information about an event from visitors of the event, the information received on-site at the event to capture the visitors’ real-time input on at least a portion of the event, at least a portion of the information being response to questions posited to the visitors with the visitors’ input being recorded , wherein the posited questions are categorized by a plurality of metrics including: an opportunity score that measures the potential of sales opportunities generated to the visitors, a brand score that measures the impact of the event on visitor brand reception, a relationship impact score that measures the relationship of the visitor to the brand as a result of the event, and an experience score that measures the quality of the experience based on exposure and interaction with the visitor at the event, the questions being selected to be presented to the visitors based on a scoring tool designed to score the event based on the plurality of metrics”; 
		
		“receiving, the information from ”;
		“storing, , the information received ”;
		“deriving, , the opportunity score, the brand score, the relationship impact score, and the experience score from the stored information associated with the event, the metrics being combined to determine an overall event score based on the average of the opportunity score, the brand score, the relationship impact score, and the experience score and a weighted event score that weights the opportunity score, the brand score, the relationship impact score, and the experience score in combining the scores”;
		“calculating, a net promoter score based on a percentage of promoters and a percentage of detractors to enable performance improvement decisions for subsequent events”;
“wherein the opportunity score, the brand score and the relationship impact score are combined to derive a business value delivered by the event and the experience score enables performance improvement decisions for subsequent events”;
“outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential created by the event, and the value created for the business providing feedback on the event marketing”
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which include (1) commercial interactions (such as marketing and/or sales activities or behaviors and/or business relations). 
Mental Processes” concepts that can be performed in the human mind (2) (such as evaluation(s) and/or judgment(s) and/or observation(s)).
That is, other than reciting software and/or hardware elements of (e.g., “data input module”, “input terminals”, “enterprise system”, “communication interface”, “memory device” and a “processor”), nothing in the claims limitations precludes the steps from being performed as “Certain Methods of Organizing Human Activities” and/or “Mental Processes”.
Moreover, the mere recitation of generic computer components (e.g., such as a “processor”, “general purpose computer”, “communication interface”, “memory device”) as corroborated via Applicant’s Specification ¶ [00111-00112] & ¶ [00115] for example, does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-8 and 10-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations are further directed to additional abstract ideas categorized in the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings, as described in Claims 1 and 9. 
Accordingly, the claims recite an abstract idea.
Step 2A Prong Two: The claims recite the combination of additional elements of (shown in bold):
		“receiving, at a data input module, information about an event from visitors of the event, the information received on-site at the event to capture the visitors’ real-time input on at least a portion of the event, at least a portion of the information being response to questions posited to the visitors with the visitors’ input being recorded via input terminals, wherein the posited questions are categorized by a plurality of metrics including: an opportunity score that measures the potential of sales opportunities generated to the visitors, a brand score that measures the impact of the event on visitor brand reception, a relationship impact score that measures the relationship of the visitor to the brand as a result of the event, and an experience score that measures the quality of the experience based on exposure and interaction with the visitor at the event, the questions being selected to be presented to the visitors based on a scoring tool designed to score the event based on the plurality of metrics”; 
		an enterprise system including:
		“receiving, via a communication interface of an enterprise system, the information from the data input module”;
		“storing, via a memory device of the enterprise system, the information received by the communication interface”;
		“deriving, using a processor of the enterprise system, the opportunity score, the brand score, the relationship impact score, and the experience score from the stored information associated with the event, the metrics being combined to determine an overall event score based on the average of the opportunity score, the brand score, the relationship impact score, and the experience score and a weighted event score that weights the opportunity score, the brand score, the relationship impact score, and the experience score in combining the scores”;
		“calculating, via the processor, a net promoter score based on a percentage of promoters and a percentage of detractors to enable performance improvement decisions for subsequent events”;
“wherein the opportunity score, the brand score and the relationship impact score are combined to derive a business value delivered by the event and the experience score enables performance improvement decisions for subsequent events”;
“outputting the plurality of metrics to indicate a value created for a business based on the event, the value at least including a revenue potential created by the event”
Independent Claims 1 and 9 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements in the claimed limitations include (e.g., “data input module”, “input terminals”, “enterprise system”, “communication interface”, “memory device”, “processor”) which are no more than mere instructions to apply the recited judicial exceptions using computer components and/or alternatively using a “tool” as mere instructions to apply the recited judicial exceptions.
The additional limitations such as “further comprising the communication interface outputting the overall event score via email to a distribution list” (see Dependent Claims 2 and 10) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “further comprising the communication interface receiving overall event scores from other events” and “the processor comparing the overall event score with the received overall event scores of other events” (see Dependent Claims 3 and 11) wherein the receiving step contains insignificant extra solution activity which comprises merely data gathering and the comparing step depicts mere instructions to implement an abstract idea on a computer and/or alternatively using a “tool” as mere instructions to apply the recited judicial exceptions; “wherein the overall event score is a combination using equal weighting of the metrics” (see Dependent Claims 4 and 12) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “wherein the overall event score is a combination using unequal weighting of the metrics” (see Dependent Claims 5 and 13) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “wherein the received information received by the data input module includes at least one of one or more on-site personal intercept surveys, one or more online surveys, and one or more inquiry or lead analysis” (see Dependent Claims 6 and 14) recites a further narrowing of insignificant extra solution activity pertaining to mere data gathering and/or alternatively using a “tool” as mere instructions to apply the recited judicial exceptions; “wherein the metrics are derived individually using an average score on the questions determined to be identified with one or more of the metrics” (see Dependent Claims 7 and 15) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “wherein the metrics are derived based on revenue potential” (see Dependent Claims 8 and 16) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “wherein the opportunity score measures the potential sales opportunities for products marketed at the event” (see Dependent Claim 17) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields; “wherein the brand score measures the impact of the event on a brand” (see Dependent Claim 18) recite mere instructions to implement an abstract idea on a computer and/or alternatively using a “tool” as mere instructions to apply the recited judicial exceptions; “wherein the relationship impact score measures the quality of relationships as a result of the event” (see Dependent Claim 19) recite mere instructions to implement an abstract idea on a computer and/or alternatively using a “tool” as mere instructions to apply the wherein the experience score measures the quality of the experience based on the event” (see Dependent Claim 20) recite mere instructions to implement an abstract idea on a computer & linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields.
The additional elements similarly in the Dependent Claims include (e.g., “processor”, “communication interface”, “enterprise system”, etc…) which are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05 (f)) and/or linking the use of the judicial exception to a particular technological environment or field of use pertaining to marketing and/or sales fields for outputting a business value created for a business, where the values includes a potential revenue amount created by the event  (see MPEP § 2106.05 (h)).
These claims do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, Claims 1-20 are patent ineligible under step 2a prong two.
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “data input module”, “input terminals”, “communication interface”, “memory device”, “processor”, etc…) (see original specification paragraphs ¶ [00111-00112] & ¶ [00115]). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not amount to “significantly more” than the abstract idea 
Secondly, from Applicant’s Original Specification denoting “generic and conventional hardware and/or software components”, see the following:
	-> Applicant’s Original Specification ¶ [00111-00112] & ¶ [00115].
Thirdly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Performing repetitive calculations, in light of MPEP 2106.05 (d) ii citing among others: “Flook, 437 U.S. at 594, 198 USPQ2d at 199; Bancorp Services v. Sun Life, 687 Fed 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claim is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”) Gathering statistics, in light of MPEP 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Fourth, Examiner cites and references US PG Publication (US 2008/0183552 A1) to O’Hagan as well as US PG Publication (US 2014/0236858 A1) to Abel as well as US Patent # (US 10,127,574 B2) to Brown for certain elements known in the industry. See the following in the O’Hagan, Abel and Brown, Pettit references:
The inventor points out that the computer is not required to implement the invention (it could be done by hand or by any other suitable method if desired) but merely offers one particularly useful embodiment.”
-> see Claim 37 of O’Hagan reference: “Wherein the initial set of evaluation parameters are provided by using well known industrial information concerning an industry the subject of the report.”
-> see ¶ [0112] of Abel reference denoting the Net Promoter Score in the marketing industry:  “The score determination logic 183 and 216 include mathematical formulas, routines and logic. The processor, applying this logic, is operable to receive data derived from contributing users and then output one or more scores. In one embodiment, the recommendation scoring algorithms 184 include a Net Promoter Score (NPS) algorithm or NPS algorithm 222. In one example of one embodiment, the NPS algorithm 222 produces an NPS score 226 based on the formula provided in the following TABLE C NPS = P − D where P: the percentage of users who are Promoters D: the percentage of users who are Detractors Promoter.”
-> see Col. 7, Lns. 20-36 of (US Patent # 10,127,574 B2) to Brown reference: “Net promoter score (NPS)=basically divides customer into three groups, first—the “promoters” who are highly satisfied and loyal customers who encourage others to do business with a particular company, second the “passives” who are basically satisfied customers, but can be easily convinced to move to the competition, and third the “detractors” who are unhappy customers that will take their business elsewhere at the first opportunity. The NPS equals the “promoters” minus the “detractors” in percentages.”
-> (US Patent # 8,725,773 B2) of Pettit reference in Col. 2, Lns. 53-59: Net Promoter Score: “The scores received from a target audience of survey participants in response to the recommendation question may then be transformed into a grouped score that is computed as the percentage of responses falling into the upper range of the scale (e.g., Promoter responses) and then subtracting the percentage of responses falling into a lower range of the scale (e.g., Detractor responses).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself.  Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
 [Step 2B = No, the claims does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patents and/or US PG Pub Documents
-> US PG Pub (US 2014/0222512 A1) – Receiving, Tracking and Analyzing Business Intelligence;
-> US PG Pub (US 2015/0120390 A1) – Receiving, Tracking and Analyzing Business Intelligence;
-> US PG Pub (US 2015/0134404 A1) – Weighted Promoter Score Analytics System and Methods;
-> US PG Pub (US 2015/0227878 A1) – Interactive Marketing Simulation System and Method;
-> US PG Pub (US 2005/0246221 A1) – Automated System and Method for Determination and Reporting of Business Development Opportunities (see Geritz: Figure 11 computing a total event score, however each individual score does not specifically take a weighted average – emphasis added)
-> US PG Pub (US 2014/0236858 A1) – Scoring System, Method and Device for Generating and Updating Scores for Marketed Offerings (see Abel -> computing NPS score)
-> US PG Pub (US 2014/0236687 A1) – Contribution System, Method and Device for Incentivizing Contribution of Information (see Abel -> computing NPS score)
-> US PG Pub (US 2013/0054559 A1) – System and Method for Generating a Knowledge Metric Using Qualitative Internet Data
Foreign Documents
	-> WO 2014/120652 A2 – Receiving, Tracking, and Analyzing Business Intelligence Data;
-> WO 2013/033385 A1 – System and Method for Generating a Knowledge Metric Using Qualitative Internet Data
NPL Documents
-> Zarantonello, Lia, and Bernd H. Schmitt. "The impact of event marketing on brand equity: The mediating roles of brand experience and brand attitude." International journal of advertising 32.2 (2013): 255-280.
-> Martensen, Anne, et al. "Application of a model for the effectiveness of event marketing." Journal of advertising research 47.3 (2007): 283-301.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623       

/MATTHEW S GART/                                                                                              Supervisory Patent Examiner, Art Unit 3623